 

Exhibit 10.25

 

DDR CORP.

2016 VALUE SHARING EQUITY PROGRAM

This DDR Corp. 2016 Value Sharing Equity Program (the “2016 VSEP”) is
established as of February 9, 2016 by DDR Corp., an Ohio corporation (the
“Company”).  Capitalized terms used herein without definitions shall have the
meanings given to those terms in the 2012 Equity Plan.

The 2016 VSEP is designed to allow the Company to reward its officers for
successful efforts in helping the Company achieve financial performance measured
by increases in the Company’s adjusted market capitalization over
pre-established periods of time.  Effective as of the date first written above
(the “Effective Date”), the 2016 VSEP is hereby established on the following
terms and subject to the following conditions:

1.Operation Under 2012 Equity Plan.  The 2016 VSEP is adopted to operate
pursuant to the 2012 Equity Plan and is subject to the terms and conditions set
forth herein and in the 2012 Equity Plan.  In the event of any inconsistency
between the 2012 Equity Plan and the 2016 VSEP, the terms and conditions set
forth in the 2012 Equity Plan shall control.

2.Administration.

(a)The 2016 VSEP will be administered by the Committee.  The Committee shall
have full power to interpret and administer the 2016 VSEP.

(b)The Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing the 2016 VSEP as it shall, from time to time,
deem advisable; to interpret the terms and provisions of the 2016 VSEP and any
Performance Award issued under the 2016 VSEP (and any agreements or amendments
relating thereto); to direct Eligible Employees or other advisors to prepare
such materials or perform such analyses as the Committee deems necessary or
appropriate; and otherwise to supervise the administration of the 2016 VSEP.

(c)Any interpretation or administration of the 2016 VSEP by the Committee, and
all actions and determinations of or at the direction of the Committee, shall be
final, binding and conclusive on the Company, its shareholders, subsidiaries,
affiliates, all Participants and Eligible Employees, their respective legal
representatives, successors and assigns, and all persons claiming under or
through any of them.  No member of the Board or of the Committee shall incur any
liability for any action taken or omitted, or any determination made, in good
faith in connection with the 2016 VSEP.

3.Definitions. As used herein:

(a)“2012 Equity Plan” means the Company’s 2012 Equity and Incentive Compensation
Plan (as may be amended, modified or supplemented from time to time), or any
plan(s) determined by the Committee to be the successor thereto.

 

--------------------------------------------------------------------------------

 

(b)“2016 VSEP” has the meaning set forth in the preamble hereof. 

(c)“2016 VSEP RSU Vesting Period” has the meaning set forth in Section 8(b)
hereof.

(d)“2016 VSEP RSUs” has the meaning set forth in Section 8(a) hereof.

(e)“409A Change in Control” has the meaning set forth in Section 8(a).

(f)“Absence on Leave Termination” means a separation from employment (within the
meaning of Treasury Regulation section 1.409A-1(h)(1)) that would not constitute
an interruption or termination of continuous employment under the 2012 Equity
Plan due to the absence on leave rule described in the 2012 Equity Plan.

(g)“Additional Common Shares” means for each applicable Measurement Period, the
aggregate number of Common Shares equal to the excess, if any, of (i) the Ending
Shares Outstanding minus (ii) the Starting Shares Outstanding; provided, that
the number of Additional Common Shares will not be less than zero.

(h)“Cause” means, unless otherwise provided by the Committee (in order of
applicability) (i) “Cause” as defined in any Individual Agreement to which the
Participant is a party, or (ii) if there is no such Individual Agreement or if
it does not define Cause:  (A) conviction of the Participant for committing a
felony under federal law or in the law of the state in which such action
occurred; (B) dishonesty in the course of fulfilling the Participant’s
employment duties; (C) willful and deliberate failure on the part of the
Participant to perform the Participant’s employment duties in any material
respect; or (D) prior to a Change in Control, such other events as shall be
determined by the Committee.  The Committee shall, unless otherwise provided in
an Individual Agreement with the Participant, have the sole discretion to
determine whether Cause exists, and its determination shall be final.

(i)“Change in Control” means the occurrence of any of the following:

 

(i)

consummation of a consolidation or merger in which the Company is not the
surviving corporation, the sale of substantially all of the assets of the
Company, or the liquidation or dissolution of the Company;

 

(ii)

any person or other entity (other than the Company or a subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any Common Shares (or securities convertible
into Common Shares) pursuant to a tender or exchange offer without the prior
consent of the Board, or becomes the beneficial owner of securities of the
Company representing 30% or more of the voting power of the Company’s
outstanding securities without the prior consent of the Board; or

 

(iii)

during any two-year period, individuals who at the beginning of such period
constitute the entire Board cease to constitute a majority of the Board;
provided, that any person becoming a director of the Company

2

--------------------------------------------------------------------------------

 

 

during such two-year period whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least two-thirds of the
directors who at the beginning of such period constituted the entire Board
(either by a specific vote or by approval of the Company’s proxy statement in
which such person is named as a nominee of the Company for director), but
excluding for this purpose any person whose initial assumption of office as a
director of the Company occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors of the
Company or other actual or threatened solicitation of proxies or consents by or
on behalf of an individual, the corporation, partnership, group, associate or
other entity or person other than the Board, shall be, for purposes of this
definition, considered as though such person was a member of the Board at the
beginning of such period. 

(j)“Change in Control Measurement Date” means the date upon which a Change in
Control first occurs.

(k)“Company” has the meaning set forth in the preamble hereof.

(l)“Compensation Recovery Policy” means the terms and conditions of the
Company’s so-called “clawback” policy (if any) as may be in effect hereafter
from time to time, as amended or modified, specifically to implement Section 10D
of the Securities Exchange Act of 1934, as amended, and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the Common Shares may be traded).

(m)“Disabled” (or substantially similar term) means, unless otherwise provided
by the Committee, the Participant has qualified for long-term disability
benefits under a disability plan or program of the Company or, in the absence of
a disability plan or program of the Company, under a government-sponsored
disability program and is “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code.

(n)“Effective Date” has the meaning set forth in the preamble hereof.

(o)“Eligible Employees” means the employees of the Company.

(p)“Ending Share Price” means the average Share Price for a Common Share for the
five-trading-day period ending on the applicable Measurement Date (subject to a
maximum Ending Share Price for any Measurement Date equal to $25.35).

(q) “Ending Shares Outstanding” means the aggregate number of Common Shares
issued and outstanding, plus the aggregate number of Common Shares for which the
OP Units are then exchangeable, as of the applicable Measurement Date.

3

--------------------------------------------------------------------------------

 

(r)“Equity Raised” means an amount equal to the sum of the aggregate gross value
received by the Company during the period between the Effective Date through and
including the applicable Measurement Date pursuant to (i) the issuance of
Additional Common Shares, (ii) the exercise of any warrants representing the
right to purchase Common Shares and (iii) the conversion of any Company
convertible debt into Company equity (with such Company convertible debt
calculated for purposes of this definition at face value). 

(s)“Equity Repurchased” means the aggregate amount paid by the Company during
the period between the Effective Date through and including the applicable
Measurement Date for the repurchase of Common Shares by the Company.

(t)“FICA Tax” has the meaning set forth in Section 8(d) hereof.

(u)“Final Measurement Date” means the earlier of a Change in Control Measurement
Date and December 31, 2018.

(v)“Final Measurement Period” has the meaning set forth in the definition of
Measurement Period.

(w)“First Measurement Date” means February 23, 2017.

(x)“First Measurement Period” has the meaning set forth in the definition of
Measurement Period.

(y)“Fourth Measurement Date” means June 30, 2018.

(z)“Fourth Measurement Period” has the meaning set forth in the definition of
Measurement Period.

(aa)“Good Reason” has the meaning set forth in Section 8(a) hereof.

(bb)“Gross Performance Award Shares” means, for each applicable Measurement
Period, a number of Performance Award Shares (rounded up to the nearest whole
number of Performance Award Shares that is evenly divisible by five) equal to
the quotient of (i) the applicable Participant’s Share of Performance Award
Value Created divided by (ii) the Ending Share Price (determined without regard
to the maximum Ending Share Price limitation set forth in Section 3(p)) on the
applicable Measurement Date for such Measurement Period.

(cc)“Individual Agreement” means an employment or similar agreement between a
Participant and the Company.

(dd)“Initial Market Capitalization” means a value equal to the product of (i)
the Starting Shares Outstanding multiplied by (ii) the Starting Share Price.

(ee)“Market Capitalization” means, with respect to an applicable Measurement
Date, a value equal to the product of (i) the Ending Shares Outstanding
multiplied by (ii) the Ending Share Price.

4

--------------------------------------------------------------------------------

 

(ff)“Measurement Date” means, for each applicable Measurement Period, the
earlier of the Change in Control Measurement Date or, as applicable, (i) the
First Measurement Date, (ii) the Second Measurement Date, (iii) the Third
Measurement Date, (iv) the Fourth Measurement Date, or (v) the Final Measurement
Date. 

(gg)“Measurement Period” means each of the following periods:  (i) the period
commencing on the Effective Date and ending on the First Measurement Date (or
the Change in Control Measurement Date, if applicable) (the “First Measurement
Period”); (ii) the period commencing on the first day immediately subsequent to
the First Measurement Date and ending on the Second Measurement Date (or the
Change in Control Measurement Date, if applicable) (the “Second Measurement
Period”); (iii) the period commencing on the first day immediately subsequent to
the Second Measurement Date and ending on the Third Measurement Date (or the
Change in Control Measurement Date, if applicable) (the “Third Measurement
Period”); (iv) the period commencing on the first day immediately subsequent to
the Third Measurement Date and ending on the Fourth Measurement Date (or the
Change in Control Measurement Date, if applicable) (the “Fourth Measurement
Period”); and (v) the period commencing on the first day immediately subsequent
to the Fourth Measurement Date and ending on the Final Measurement Date (or the
Change in Control Measurement Date, if applicable) (the “Final Measurement
Period”).  For purposes of this 2016 VSEP, the period between and including the
Effective Date and the First Measurement Date is intended to constitute, for
each and every Measurement Period, the minimum one-year performance period under
the 2012 Equity Plan.  

(hh)“Notice of Award” means an agreement between the Company and a Participant
substantially in the form of Exhibit C attached hereto, with such other terms
and provisions as the Committee may determine from time to time.

(ii)“OP Units” means the operating partnership minority interests in the Company
convertible into Common Shares.

(jj)“Participant” means an Eligible Employee determined by the Committee to
participate under the 2016 VSEP.

(kk)“Performance Award” means a performance award under the 2012 Equity Plan
that entitles the Participant to earn Performance Award Shares as determined in
accordance with the terms and provisions of the 2016 VSEP based upon increases
in the Company’s adjusted market capitalization over pre-established periods of
time.

(ll)“Performance Award Shares” means, for each applicable Measurement Period,
the number of Common Shares earned by a Participant for such Measurement Period
pursuant to the Performance Award, 20% of which Performance Award Shares will be
settled in Common Shares and 80% of which Performance Award Shares will be
settled in 2016 VSEP RSUs that may be subject to additional time-based vesting
requirements as provided in Section 8 hereof and the remainder of this 2016
VSEP.

5

--------------------------------------------------------------------------------

 

(mm)“Performance Award Value Created” means, for each applicable Measurement
Period, an aggregate amount equal to (i) the Market Capitalization minus (ii)
the Initial Market Capitalization minus (iii) any Equity Raised (if, during any
Measurement Period, the Company issues Additional Common Shares) plus (b) any
Equity Repurchased (if, during any Measurement Period, the Company repurchases
Common Shares). 

(nn)“Performance Award Value Sharing Opportunity” means a percentage established
for each Participant by the Committee or the Company under the 2016 VSEP for
Performance Award Shares and communicated in writing to the Participant by the
Company promptly.  As of the Effective Date, the aggregate amount of the
Performance Award Value Sharing Opportunities for all Participants is as set
forth on Exhibit B.

(oo)“Pro Rata Gross Performance Award Shares” means, for each applicable
Measurement Period, a number of Performance Award Shares (rounded up to the
nearest whole number of Performance Award Shares that is evenly divisible by
five) equal to the product of (i)(A) the Gross Performance Award Shares minus
(B) the number of Performance Award Shares, if any, previously earned by the
Participant under the 2016 VSEP, multiplied by (ii) a fraction, the numerator of
which equals the number of days in the Measurement Period through and including
the date of the Participant’s death, Disability or retirement, or the date on
which the Participant’s employment with the Company is terminated without Cause,
as applicable, and the denominator of which equals the total number of days in
the Measurement Period.

(pp)“Retire” or “Retirement” has the meaning set forth in any agreement
documenting the applicable Performance Award Shares, or if not set forth
therein, means the Participant’s voluntary termination of employment in
accordance with the retirement policy, if any, adopted by the Committee.

(qq)“RSU Vesting Period” has the meaning set forth in Section 8(b) hereof.

(rr)“Second Measurement Date” means June 30, 2017.

(ss)“Second Measurement Period” has the meaning set forth in the definition of
Measurement Period.

6

--------------------------------------------------------------------------------

 

(tt)“Share of Performance Award Value Created” means, for each Participant:  (i)
for the First Measurement Period, a value equal to the product of (A)
Performance Award Value Created and (B) two-sixths of the Participant’s
Performance Award Value Sharing Opportunity; (ii) for the Second Measurement
Period, a value equal to the product of (A) Performance Award Value Created and
(B) three-sixths of the Participant’s Performance Award Value Sharing
Opportunity; (iii) for the Third Measurement Period, a value equal to the
product of (A) Performance Award Value Created and (B) four-sixths of the
Participant’s Performance Award Value Sharing Opportunity; (iv) for the Fourth
Measurement Period, a value equal to the product of (A) Performance Award Value
Created and (B) five-sixths of the Participant’s Performance Award Value Sharing
Opportunity; and (v) for the Final Measurement Period, a value equal to the
product of (A) Performance Award Value Created and (B) the Participant’s
Performance Award Value Sharing Opportunity; provided, that in the event of a
Change in Control, each Participant’s Share of Performance Award Value Created
shall be deemed for purposes of this definition to be a value equal to the
product of (x) Performance Award Value Created and (y) the Participant’s
Performance Award Value Sharing Opportunity. 

(uu)“Share Price” means Market Value per Share (as such term is defined in the
2012 Equity Plan as of the Effective Date).

(vv)“Starting Shares Outstanding” means the aggregate number of Common Shares
issued and outstanding, plus the aggregate number of Common Shares for which the
OP Units are then exchangeable, as of the Effective Date.

(ww)“Starting Share Price” means $17.41.

(xx)“Third Measurement Date” means December 31, 2017.

(yy)“Third Measurement Period” has the meaning set forth in the definition of
Measurement Period.

4.Participants and Value Sharing Opportunities.  The Committee has determined
that, as of the Effective Date, certain Eligible Employees serving in the
positions listed on Exhibit A shall be Participants in the 2016 VSEP.  Each such
Participant’s participation in the 2016 VSEP and his or her respective
Performance Award Value Sharing Opportunity under the 2016 VSEP will be
communicated in writing to the Participant by the Company promptly after the
Effective Date.

5.Performance Awards; Notices of Award.  The 2016 VSEP will effectuate a grant
by the Committee of a Performance Award to each Participant.  In order to
participate in the 2016 VSEP and receive a Performance Award, each Participant
must execute and deliver to the Company a Notice of Award, which Notice of Award
in conjunction with the 2016 VSEP will constitute the Evidence of Award required
under the 2012 Equity Plan.  Each Notice of Award and each Performance Award
will be subject to the terms of the 2016 VSEP and the 2012 Equity Plan.  In no
event will a Performance Award result in Participants being granted Performance
Award Shares in excess of the applicable award limits set forth in the 2012
Equity Plan and the 2016 VSEP.

7

--------------------------------------------------------------------------------

 

6.Determining Earned Performance Award Shares.  With respect to each applicable
Measurement Period, each Participant shall earn as of the applicable Measurement
Date a number of Performance Award Shares equal to the excess, if any, of (a)
the Gross Performance Award Shares minus (b) the number of Performance Award
Shares, if any, previously earned by the Participant under the 2016 VSEP;
provided, that the number of Performance Award Shares in each case will not be
less than zero. 

7.Effect of Certain Events During a Measurement Period on Earning of Performance
Award Shares.  For each Measurement Period, if any of the following events
occurs during the Measurement Period, then, with respect to such Measurement
Period, Participants shall not earn Performance Award Shares pursuant to Section
6 hereof, but shall instead earn a number of Performance Award Shares as
determined pursuant to this Section 7 as follows:

(a)If, during the Measurement Period, a Participant shall die or become
Disabled, a Participant shall Retire, or the Participant’s employment with the
Company is terminated by the Company without Cause, then (i) the Participant
shall earn a number of Performance Award Shares equal to the Pro Rata Gross
Performance Award Shares; provided, that the number of Pro Rata Gross
Performance Award Shares will not be less than zero, and (ii) the Participant
shall immediately, as of the date of such death, Disability, Retirement or
termination of employment, forfeit any and all rights to receive Performance
Award Shares with respect to any and all subsequent Measurement Periods under
the 2016 VSEP.  Performance Award Shares that are earned in accordance with this
Section 7(a) will be settled as provided for in Section 8.

(b)If, during the Measurement Period, a Participant’s employment with the
Company is terminated for Cause or the Participant voluntarily terminates his or
her employment with the Company for any reason other than Retirement, then (i)
the Participant shall immediately, as of the date of such termination of
employment, forfeit any and all rights to earn Performance Award Shares with
respect to such Measurement Period and any and all subsequent Measurement
Periods under the 2016 VSEP, and (ii) any and all rights the Participant had, or
may have had, under the 2016 VSEP will immediately, as of the date of such
termination of employment, be forfeited without further action.

(c)If, during the Measurement Period, a Change in Control occurs, then (i) the
Participant shall earn as of the Change in Control Measurement Date (but
immediately prior to the Change in Control) a number of Performance Award Shares
equal to the excess, if any, of (a) the Gross Performance Award Shares minus (b)
the number of Performance Award Shares, if any, previously earned by the
Participant under the 2016 VSEP; provided, that the number of Performance Award
Shares in each case will not be less than zero, and (ii) all Participants shall
immediately, as of the date of such Change in Control, forfeit any and all
rights to earn any Performance Award Shares with respect to any and all
subsequent Measurement Periods under the 2016 VSEP.  Performance Award Shares
that are earned in accordance with this Section 7(c) will be settled as provided
for in Section 8.

8

--------------------------------------------------------------------------------

 

8.Settlement of Performance Awards; Issuance of 2016 VSEP RSUs.  

(a)General.  Unless otherwise provided for in this 2016 VSEP, as soon as
administratively practicable following (but no later than 60 days following)
each applicable Measurement Date (or, in the event of a Change in Control, the
next Measurement Date that would have been applicable if the Change in Control
had not occurred), the Company will:

 

(i)

issue to each Participant (or to the estate, guardian or beneficiary of the
Participant, as the case may be) a number of Common Shares equal to 20% of the
Performance Award Shares earned by the Participant pursuant to a Performance
Award (if any), to the extent not already issued; and

 

(ii)

grant to each Participant a number of Restricted Share Units (as defined under
the 2012 Equity Plan, the “2016 VSEP RSUs”) equal to 80% of the Performance
Award Shares earned by the Participant pursuant to a Performance Award (if any).

Notwithstanding the foregoing, if, within 2 years following a Change in Control
that constitutes a change in the ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code (a “409A Change in
Control”), and at a time when the Company has not yet issued to a Participant
the Common Shares described in Section 8(a)(i) with respect to Performance Award
Shares earned on or prior to the Change in Control Measurement Date, such
Participant Retires, or such Participant’s employment is terminated by the
Company without Cause or by the Participant for Good Reason (as defined below)
or such Participant experiences an Absence on Leave Termination, such Common
Shares described in Section 8(a)(i) will be issued to the Participant as soon as
administratively practicable (but no later than 60 days) following the date of
such Retirement or termination of employment.  For purposes of the 2016 VSEP,
“Good Reason” means:  a material reduction in the nature or scope of the
responsibilities, authorities or duties of the Participant attached to the
Participant’s position held immediately prior to the Change in Control; a change
of more than 50 miles in the location of the Participant’s principal office
immediately prior to the Change in Control; or a material reduction in the
Participant’s remuneration upon or after the Change in Control; provided, that
no later than 90 days following an event constituting Good Reason the
Participant gives notice to the Company or its successor following the Change in
Control of the occurrence of such event and such entity fails to cure the event
within 30 days following the receipt of such notice.

(b)Vesting of 2016 VSEP RSUs.

 

(i)

2016 VSEP RSUs will vest in equal installments on each of the first four
anniversaries of the applicable Measurement Date (or, in the event of a Change
in Control, the next Measurement Date that would have been applicable if the
Change in Control had not occurred) (such four-year period, the “2016 VSEP RSU
Vesting Period”), subject, except as provided in Section 8(b)(ii) below, to the
Participant’s continued employment with the Company through each such date.  Any
2016 VSEP RSUs that do not so vest will be forfeited, including, except as
provided in

9

--------------------------------------------------------------------------------

 

 

Section 8(b)(ii) below, if the Participant ceases to be continuously employed by
the Company prior to the end of the 2016 VSEP RSU Vesting Period.  For purposes
of this 2016 VSEP, “continuously employed” (or substantially similar terms)
means the absence of any interruption or termination of the Participant’s
employment with the Company.  Continuous employment shall not be considered
interrupted or terminated in the case of transfers between locations of the
Company or in the case of an absence on leave as described in the 2012 Equity
Plan. 

 

(ii)

Notwithstanding Section 8(b)(i) above:

 

(A)

if, at a time when the 2016 VSEP RSUs have not been forfeited (to the extent the
2016 VSEP RSUs have not previously vested), a Participant shall die or become
Disabled, a Participant shall Retire, or the Participant’s employment with the
Company is terminated by the Company without Cause, then the 2016 VSEP RSUs
shall continue to vest over the 2016 VSEP RSU Vesting Period as if such
Participant had remained continuously employed by the Company through the end of
the 2016 VSEP RSU Vesting Period; and

 

(B)

if, within 2 years following a 409A Change in Control, and at a time when the
2016 VSEP RSUs have not been forfeited (to the extent the 2016 VSEP RSUs have
not previously vested), a Participant Retires, or a Participant’s employment is
terminated by the Company without Cause or by the Participant for Good Reason
(as defined below), or a Participant experiences an Absence on Leave
Termination, such Participant’s 2016 VSEP RSUs will vest in full on the date of
such Retirement or termination of employment or Absence on Leave Termination.  

(c)Settlement of 2016 VSEP RSUs.  Payment for the 2016 VSEP RSUs, if, after and
to the extent they become vested, shall be made in the form of one Common Share
for each such vested 2016 VSEP RSU.  Except as provided in Section 11, payment
shall be made as soon as administratively practicable following (but no later
than sixty (60) days following) the date that the 2016 VSEP RSUs become vested
pursuant to Section 8(b) hereof.

(d)Taxes.  Notwithstanding anything herein to the contrary, and subject to
Treasury Regulation Section 1.409A-3(j)(4)(vi), if the Federal Insurance
Contributions Act tax (“FICA Tax”) imposed under Sections 3101, 3121(a) and
3121(v)(2) of the Code becomes due with respect to the 2016 VSEP RSUs, a portion
of such 2016 VSEP RSUs will vest and be withheld in an amount sufficient to pay
(i) the FICA Tax with respect to such 2016 VSEP RSUs, plus (ii) the income tax
at source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of such FICA Tax, plus (iii) the Participant’s federal,
state, local and foreign tax liability with respect to the payments made
pursuant to clause (ii) and this clause (iii).  In no event will the total
payment under this Section 8(d) exceed the aggregate FICA Tax imposed on

10

--------------------------------------------------------------------------------

 

the applicable 2016 VSEP RSUs and the income tax withholding related to such
FICA Tax.  The withholding made pursuant to this Section 8(d) shall first be
made from the portion of the applicable 2016 VSEP RSUs that would be paid on the
fourth anniversary of the applicable Measurement Date.  If the portion of the
applicable 2016 VSEP RSUs that would be paid on the fourth anniversary of the
applicable Measurement Date does not satisfy the withholding required by this
Section 8(d), then the remaining portion of such withholding will come from the
portion of the applicable 2016 VSEP RSUs that would be paid on the immediately
preceding anniversary date and each immediately preceding anniversary date
thereafter until the total withholding under this Section 8(d) has been
satisfied. 

(e)Limitation on Issuance.  Except to the extent provided by Section 409A of the
Code and as permitted by the Company, no Common Shares or 2016 VSEP RSUs may be
issued, as applicable, to the Participant with respect to a Performance Award at
a time earlier than otherwise expressly provided in the 2016 VSEP.

(f)Satisfaction.  The Company’s obligations to any Participant with respect to
his or her Performance Award will be satisfied in full upon the settlement of
any earned Performance Award Shares corresponding to the Performance Award or
otherwise upon the settlement of such Performance Award or any related 2016 VSEP
RSUs pursuant to this Section 8.

(g)Restrictive Covenants.  Notwithstanding anything herein to the contrary, if a
Participant breaches any of the restrictive covenants set forth in such
Participant’s Individual Agreement, such Participant shall immediately forfeit,
as of the date of such breach, (i) any and all rights to earn Performance Award
Shares with respect to any ongoing Measurement Period and any and all subsequent
Measurement Periods under the 2016 VSEP, and (ii) any and all rights to receive
payment of any 2016 VSEP RSUs that have not vested and been settled as of the
date of such breach.

9.Shareholder Rights and Restrictions.

(a)No Participant shall have any rights as a shareholder of the Company
(including, without limitation, the right to receive dividends or dividend
equivalents or exercise voting rights) with respect to a Performance Award or
any Performance Award Shares until (i) any earned Performance Award Shares are
settled in Common Shares or (ii) the 2016 VSEP RSUs awarded with respect to such
earned Performance Award Shares vest and are settled in accordance with Section
8, as applicable.  Notwithstanding the foregoing, from and after the date on
which any 2016 VSEP RSUs are issued until the earlier of (x) the time when the
2016 VSEP RSUs vest and are paid in accordance with Section 8 hereof or (y) the
time when the Participant’s right to receive Common Shares in payment of the
2016 VSEP RSUs is forfeited in accordance with Section 8 hereof, on the date
that the Company pays a cash dividend (if any) to holders of Common Shares
generally, the Participant shall be paid cash for each 2016 VSEP RSU equal to
the amount of such dividend per share.

11

--------------------------------------------------------------------------------

 

(b)Performance Awards shall be subject to the terms and conditions set forth in
the Notice of Award relating to such Performance Awards, and Performance Award
Shares shall be subject to the terms and conditions set forth in any Evidences
of Award or other documents prepared by the Company and relating to such
Performance Award Shares. 

(c)The obligations of the Company under this 2016 VSEP will be merely that of an
unfunded and unsecured promise of the Company to deliver Performance Award
Shares in the future, and the rights of a Participant will be no greater than
that of an unsecured general creditor.  No assets of the Company will be held or
set aside as security for the obligations of the Company under this 2016 VSEP.

10.Transferability.  Except as otherwise determined by the Committee or as
permitted under the 2012 Equity Plan, Performance Awards and any 2016 VSEP RSUs
granted with respect thereto will not be assignable or transferable by any
Participant; provided, however, that no provision in the 2016 VSEP will prevent
the transfer of a Performance Award or any Performance Award Shares by will or
the laws of descent and distribution in the event of the death of the
Participant.

11.Section 409A of the Code.

(a)To the extent applicable, it is intended that this 2016 VSEP and any grants
made hereunder comply with or will be exempt from the provisions of Section 409A
of the Code, so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to the Participants.  This 2016 VSEP and any grants made
hereunder will be administered in a manner consistent with this intent.  Any
reference in this 2016 VSEP to Section 409A of the Code will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.

(b)Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this 2016 VSEP and grants hereunder to
any anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment.  Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this 2016 VSEP and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Subsidiaries.  All references to a
Participant’s termination of employment or similar terminology shall mean a
“separation from service” (within the meaning of Section 409A of the Code).

12

--------------------------------------------------------------------------------

 

(c)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company will not pay such
amount on the otherwise scheduled payment date but will instead pay it, without
interest, on the tenth business day of the seventh month after such separation
from service.  

(d)Notwithstanding any provision of this 2016 VSEP and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this 2016 VSEP and grants hereunder as the Company deems necessary or desirable
to avoid the imposition of taxes or penalties under Section 409A of the
Code.  In any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this 2016 VSEP and grants
hereunder (including any taxes and penalties under Section 409A of the Code),
and neither the Company nor any of its affiliates will have any obligation to
indemnify or otherwise hold a Participant harmless from any or all of such taxes
or penalties.

12.Interpretation.  Any reference in the 2016 VSEP to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of
Treasury or the Internal Revenue Service.

13.No Employment Rights.  None of participation in the 2016 VSEP, the grant of
any Performance Award and the payment of any Performance Award Shares will
confer upon any Participant any right with respect to continuance of employment
by the Company.

14.Severability.  In the event that one or more of the provisions of the 2016
VSEP shall be invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated shall be deemed to be separable from the other
provisions hereof, and the remaining provisions hereof shall continue to be
valid and fully enforceable.

13

--------------------------------------------------------------------------------

 

15.Adjustments, Etc.  In the event of (a) any stock dividend, stock split,
combination of shares, recapitalization or other change in the capital structure
of the Company, (b) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (c) any
other corporate transaction or event having an effect similar to any of the
foregoing, the Committee shall make such substitutions or adjustments, if any,
as are deemed necessary or equitable in its sole discretion to preserve the
intent of this 2016 VSEP and to avoid any unintended windfalls or hardships with
respect to the number, valuation and/or terms and conditions of Performance
Awards, Performance Award Shares or 2016 VSEP RSUs.  Moreover, in the event of
any such transaction or event or in the event of a Change in Control, the
Committee (in the event of a Change in Control, as constituted immediately prior
to such Change in Control), in its discretion, shall provide in substitution for
any or all outstanding Performance Awards, Performance Award Shares or 2016 VSEP
RSUs such alternative consideration (including cash), if any, as it, in good
faith, may reasonably determine to be equitable in the circumstances and may
require in connection therewith the surrender of all awards so replaced in a
manner that complies with Section 409A of the Code.  In the event the Committee
determines that any Performance Awards, Performance Award Shares, or 2016 VSEP
RSUs will be substituted with cash alternative consideration in accordance with
this Section 15, each portion of such cash payment will include interest at the
long-term “applicable federal rate” under Section 1274(d)(1) of the Code in
effect on the date of payment for the period from the date of such transaction
or Change in Control until the date of payment. 

16.Withholding Taxes.  To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under the 2016 VSEP, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit.  Notwithstanding the foregoing, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income and employment tax laws, the Participant may elect, unless otherwise
determined by the Committee, to satisfy the obligation, in whole or in part, by
electing to have withheld, from the Common Shares required to be issued or
delivered to the Participant or otherwise vesting, Common Shares having a value
equal to the amount required to be withheld, or by delivering to the Company
other Common Shares held by such Participant.  The Common Shares used for tax
withholding will be valued at an amount equal to the fair market value of such
Common Shares on the date the applicable amount is to be included in the
Participant’s income.  In no event will the fair market value of the Common
Shares to be withheld or delivered pursuant to this Section 16 to satisfy
applicable withholding taxes exceed the minimum amount of taxes required to be
withheld.

17.Inability to Issue Common Shares Under 2012 Equity Plan.  Notwithstanding the
other provisions of this 2016 VSEP, only if and to the extent any Participant’s
earned Performance Award Shares are unable to be issued under the 2012 Equity
Plan, the Committee may then take such other steps as it deems necessary or
advisable to settle the Performance Awards in any other manner, form or
currency.

14

--------------------------------------------------------------------------------

 

18.Governing Law.  The laws of the State of Ohio will govern this 2016 VSEP and
all matters related hereto.  If any Participant or the Company institutes a suit
or other legal proceedings, whether in law or equity with respect to this 2016
VSEP, the Company and such Participant irrevocably consents to the jurisdiction
of the Common Pleas Court of the State of Ohio (Cuyahoga County) or the United
States District Court for the Northern District of Ohio.  

19.Amendments, Etc.  The Committee may amend the terms of any Performance Award
under the 2016 VSEP prospectively or retroactively, but subject to Section 11
and 15 hereof, no such amendment shall impair the rights of any Participant
without his or her consent; provided, however, that, the Company may
unilaterally terminate the 2016 VSEP pursuant to Treasury Regulation Section
1.409A-3(j)(4)(ix)(B) in connection with a 409A Change in Control so long as
under the terms of such termination all Participants are required to receive
payment for their earned Performance Award Shares and 2016 VSEP RSUs within 12
months of the date the Company takes necessary action to terminate the 2016 VSEP
or otherwise in accordance with Treasury Regulation Section
1.409A-3(j)(4)(ix)(B).  The 2016 VSEP, the 2012 Equity Plan and the Notices of
Award (and any applicable Evidences of Award) contain the entire agreement
between the Company and the Participants relating to the 2016
VSEP.  Notwithstanding anything in this 2016 VSEP to the contrary, however, this
2016 VSEP and any Performance Awards, Performance Award Shares or 2016 VSEP RSUs
described herein are subject to the terms and conditions of the Compensation
Recovery Policy, and that applicable sections of this 2016 VSEP and any related
documents shall be deemed superseded by and subject to the terms and conditions
of the Compensation Recovery Policy in effect at any time after the effective
date thereof.

 




15

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Participants

President and Chief Executive Officer (1 total)

Chief Financial Officer and Treasurer (1 total)

Executive Vice Presidents, Senior Vice Presidents, and/or Vice Presidents (49
total)




16

--------------------------------------------------------------------------------

 

EXHIBIT B

Aggregate Amount of the Performance Award Value Sharing Opportunities for all
Participants

 

1.4910% to the extent the Ending Share Price for the applicable Measurement
Period is $19.58 or lower.

1.6089% to the extent the Ending Share Price for the applicable Measurement
Period is above $19.58.

 

 

17

--------------------------------------------------------------------------------

 

EXHIBIT C

DDR CORP.

NOTICE OF AWARD UNDER THE 2016 VALUE SHARING EQUITY PROGRAM

The undersigned individual (the “Participant”) has been granted the following
Performance Award under the DDR Corp. 2016 Value Sharing Equity Program (the
“2016 VSEP”):

 

Name of Participant:

 

 

 

 

 

Performance Period Commencement:

 

February 9, 2016

 

 

 

Performance Award Value

   Sharing Opportunity:

 

 

 

 

 

Starting Share Price:

 

$17.41

 

 

 

Maximum Ending Share Price:

 

$25.35

 

By the Participant’s signature and the signature of the Company representative
below, the Participant and the Company agree that this Performance Award has
been granted under and governed by the terms and conditions of the 2016 VSEP
(the provisions of which are incorporated herein by reference) and the 2012
Equity Plan.  A copy of the 2016 VSEP has been or will be provided to the
Participate in connection with this Performance Award, and this document shall
constitute an agreement evidencing the Performance Award as required under the
2012 Equity Plan.  The Participant shall have such rights regarding his or her
election to settle any tax withholding obligations with Common Shares as are
described in Section 16 of the 2016 VSEP.  Capitalized terms used in this
document without definitions shall have the meanings given to those terms in the
2016 VSEP.

 

PARTICIPANT

 

DDR CORP.

 

 

 

 

 

 

 

 

Participant’s Signature

 

 

 

 

 

By:

 

 

 

 

 

 

 

Its:

 

Participant’s Printed Name

 

 

 

 

18